Case 8:17-cv-02848-EAK-TGW Document 112 Filed 03/29/19 Page 1 of 48 PageID 10184




                        UNITED STATES DISTRICT COURT
                         MIDDLE DISTRICT OF FLORIDA
                               TAMPA DIVISION

 GOVERNMENT EMPLOYEES
 INSURANCE CO., eta!.,

              Plaintiffs,

 V.                                              Case No.: 8:17-cv-02848-EAK-TGW

 LANDAU &ASSOCIATES,
 P.A., eta!.,

              Defendants.


                                        ORDER
       Loaded with five hundred fifty-three paragraphs, replete with examples of

 allegedly unlawful conduct, and nearly two hundred pages in length-eight thousand

 seven hundred ninety-three pages when including the attached exhibit-GEICO's

 complaint details a complex scheme, in which thousands of fraudulent no-fault

 charges were submitted to GEICO for medically unnecessary or fraudulent services

 provided to victims of automobile accidents. Yet, the remaining defendants in this

  action contend GEICO's pleading is unsatisfactory and insufficient. With the

 exception of two claims, the Court disagrees. For the reasons stated below, Counts IV

. and V of GEICO's complaint are due to be dismissed without prejudice, to GEICO's

 right to file an amended complaint to correct the errors in those claims. The remainder

 of GEICO's complaint will survive.
Case 8:17-cv-02848-EAK-TGW Document 112 Filed 03/29/19 Page 2 of 48 PageID 10185

                                                   Case No.: 8: 17-cv-02848-EAK-TGW

     I.     Factual Background


             a. Introduction

          Plaintiffs Government Employees Insurance Company, GEICO Indemnity

  Company, GEICO General Insurance Company, and GEICO Casualty Co.

  (collectively, "GEICO") are Maryland corporations, (Doc. l if8), and wholly-owned

  subsidiaries of GEICO Corporation. (Doc. 21 at 21). GEICO is authorized to conduct

  business and issue automobile insurance policies in Florida. (Doc. I      ,rs). GEICO
  initiated this action against eighteen defendants, seeking to .recover more than $15

  million that all eighteen original defendants allegedly obtained from GEICO by

  submitting, or causing to be submitted, thousands of fraudulent no-fault (also known

  as "personal injury protection" or "PIP") insurance charges. Id. at ,r1. These allegedly

  fraudulent charges were submitted "through" Defendant Path Medical, LLC ("Path

  Medical"), a Florida limited liability company that owned and operated numerous

  healthcare clinics throughout Florida. Id. at   ,r,r 2-3. As explained in further detail
  herein, GEICO alleges that the charges pertained to "medically unnecessary, illusory,

  unlawful, and otherwise unreimbursable [sic]" healthcare services provided by such

  clinics to automobile accident victims who were eligible for coverage under Florida

  no-fault insurance policies provided by GEICO. Id. at ,r1.

          Following the dismissal of several of the original defendants in October 2018,

  only five defendants remain: Todd Landau ("Landau"), Landau and Associates, P.A.

  ("L&A"), The Law Offices of Kanner & Pintaluga, P.A. ("K&P"), Howard Kanner


                                             2
Case 8:17-cv-02848-EAK-TGW Document 112 Filed 03/29/19 Page 3 of 48 PageID 10186

                                                      Case No.: 8: 17-cv-02848-EAK-TGW

  ("Kanner"), and Eric Pintaluga ("Pintaluga" and, together with Landau, L&A, K&P,

  and Kanner, the "Remaining Defendants"). (Docs. 110,111).

            b. No-Fault Law

        The Florida Motor Vehicle No-Fault Law (the "No-Fault Law") serves as the

  backdrop for the lawsuit. The No-Fault Law is designed to

                  [P]rovide for medical, surgical, funeral, and disability
                  insurance benefits without regard to fault, and to require
                  motor vehicle insurance securing such benefits, for motor
                  vehicles required to be registered in this state and, with
                  respect to motor vehicle accidents, a limitation on the right
                  to claim damages for pain, suffering, mental anguish, and
                  .         .
                  mconvemence.
  Fla. Stat. § 627. 731. To that end, the No-Fault Law "requires that Florida automobile

  insurance policy holders have PIP coverage to provide victims of motor vehicle

  accidents benefits for reasonable, necessary, related[,] and lawful treatment, without

  regard to fault." State Farm Mut. Auto. Ins. Co. & State Farm Fire & Cas. Co. v. B&A

  Diagnostic, Inc., 145 F. Supp. 3d 1154, 1163 (S.D. Fla. 2015) (citing Fla. Stat. §§

  627. 730-627. 7405). A healthcare services provider who lawfully provides treatment to

  an injured insured for a bodily injury covered by a PIP insurance plan may charge the

  insurer, and the insurer may directly pay for such charges to the provider. See Fla. Stat.

  § 627.736(5).

        Significantly, the No-Fault Law provides that an insurer is not required to pay

  a claim or charges for "any service or treatment that was not lawful at the time

  rendered." Id. § 627.736(5)(b)(l)(b). "Lawful" or "lawfully" is statutorily defmed as


                                                3
Case 8:17-cv-02848-EAK-TGW Document 112 Filed 03/29/19 Page 4 of 48 PageID 10187

                                                    Case No.: 8:17-cv-02848-EAK-TGW

  "in substantial compliance with all relevant criminal, civil, and administrative

  requirements of state and federal law related to the provision of medical services or

  treatment." Id.§ 627.732(11). Furthermore, a service provider may charge an insurer

  only "a reasonable amount" for the provided services. Id.§ 627.736(5)(a). As discussed

  in more detail below, GEICO contends that it paid thousands of fraudulent charges

  on a continuous basis over the course of three years on payments that Path Medical's

  clinics were ineligible to receive under the No-Fault Law. (Doc. 1 iJ504).

            c. Acquisition of the Clinics, the Development of Path Holdings, and the
               Formation of the 411-PAIN Entities


        In the early 1990s, Robert Lewin ("Lewin") and Guy Shapiro established a

  chain of chiropractic offices in Florida to specialize in treating victims of automobile

  accidents. (Doc. 1 iJ114). Following Shapiro's death in 2007, Lewin assumed control

  of the chain of offices. Id. at ,i116. By 2014, Lewin, along with his new business

  partners, Russell Permaul ("Perm.au.I") and Joel Earl Manion ("Manion"), owned or

  controlled many chiropractic offices in Florida. Id. at ,il 17. Lewin, Permaul, and

  Manion converted Path Medical, Inc., a predecessor entity they owned and controlled,

  into Path Medical in November 2015. Id. at iJ119. To consolidate the chiropractic

  offices throughout Florida and supposedly insulate Lewin, Permaul, and Manion from

  liability, Path Medical subsequently acquired or merged with the chiropractic offices.

  Id. at ,i,i 118, 120. Path Medical, Lewin, Permaul, and Manion ensured that each

  acquired or merged office was licensed as a healthcare clinic. Id. at iJ122.



                                              4
Case 8:17-cv-02848-EAK-TGW Document 112 Filed 03/29/19 Page 5 of 48 PageID 10188

                                                     Case No.: 8: 17-cv-02848-EAK-TGW

         In October 2016, Lewin, Permaul, and Manion incorporated Path Medical

  Center Holdings, Inc. ("Path Holdings") which, like Path Medical, was owned by

  Lewin, Permaul, and Manion. Id. at ,rI23. However, Lewin, Permaul, and Manion

  thereafter transferred ownership of Path Medical to Path Holdings, thereby resulting

  in Lewin, Permaul, and Manion owning and controlling Path Holdings, which in turn

  owned and controlled Path Medical, which operated the clinics throughout Florida.

  Id. at ,r,rI24-25. GEICO alleges that Lewin, Permaul, and Manion transferred

  ownership of Path Medical to Path Holdings to "further insulate themselves from

  liability for their" practices at the clinics and conceal the "collusive and unlawful self-

  referral, cross-referral, and patient brokering scheme" alleged in the complaint. Id. at

  ,r,r126-27.


         Simultaneous with the acquisition of various chiropractic offices throughout

  Florida, which would ultimately become the clinics operated by Path Medical, Lewin

  and Shapiro obtained the "1-800-411-PAIN" toll-free number in 1997. Id. at ,r128.

  Between 1997 and 2007, Lewin and Shapiro "spent millions of dollars" using this toll-

  free number to advertise for the various chiropractic offices, as well as a personal injury

  attorney referral service. Id. at ,rl30. Following a lawsuit and increased public scrutiny,

  Lewin and Harley Lewin ("H. Lewin") organized 1-800-411-PAIN Referral Service,

  LLC ("411-PA.IN") and 1-800-411-I.P. Holdings, LLC ("411-IP") so that Lewin could

  reorganize the entire referral service and thus "insulate himself and his chiropractic

  offices from liability." Id. at ,r,rI34-35, 137.



                                                 5
Case 8:17-cv-02848-EAK-TGW Document 112 Filed 03/29/19 Page 6 of 48 PageID 10189

                                                                   Case No.: 8:17-cv-02848-EAK-TGW

          Lewin subsequently transferred his ownership of the "41 IPAIN" trademark

 and related trademarks, which he received via an assignment from Shapiro's estate

 following Shapiro's death in 2007, to 411-IP. Id. at ,r,r 132, 137. Consequently, 411-IP

 operated as the owner of the "41 IPAIN" trademark and the related trademarks. Id. at

 ifl38. 411-IP also licensed the trademarks to 411-PAIN, which in tum used the

 trademarks to operate the 1-800-411-PAIN healthcare and personal injury attorney

 referral service. 1 Id.

          GEICO contends that Lewin, as a licensed chiropractor, could not refer

 automobile accident victims directly or indirectly to the Path Medical clinics for

 healthcare services without violating Florida's Patient Self-Referral Act of 1992, Fla.

  Stat. § 456.053 (the "Self-Referral Act"). 2 Id. at ifl51. Similarly, GEICO alleges,

 Lewin would violate the Self-Referral Act by referring an automobile accident victim

  directly or indirectly to a personal injury attorney with the understanding that such

  attorney would thereafter cross-refer the victim to a Path Medical clinic in

  consideration for the initial referral "or anything else." Id. at ,rIS2. At the same time,

  however, Lewin, Manion, Permaul, Path Medical, and Path Holdings "needed to



  1 The complaint alleges that Lewin, H. Lewin, and 411 PAIN Advertising Group, Inc. ("411 Advertising") also

  used the trademarks for this purpose. (Doc. 11138).

  2 Except as otherwise provided, the Self-Referral Act prohibits a "health care provider" from referring a patient
  for "the provision of designated health services to an entity in which the health· care provider is an investor or
  has an investment interest." Fla. Stat.§ 456.053(5)(a). Furthermore, "[a]ny health care provider or other entity
  that enters into an arrangement or scheme, such as a cross-referral arrangement, which the physician or entity
  knows or should known has a principal purpose of assuring referrals by the physician to a particular entity which,
  if the physician directly made referrals to such entity, would violation this section .... " Id. § 456.053(5)(f). Any
  entity who collects an amount billed in violation of section 456.053(5) must refund such amount "on a timely
  basis" to the individual or payor. Id. § 456.053(c).


                                                           6
Case 8:17-cv-02848-EAK-TGW Document 112 Filed 03/29/19 Page 7 of 48 PageID 10190

                                                    Case No.: 8:17-cv-02848-EAK-TGW

  ensure a steady flow of patients into the Path Medical clinics so that they could submit

  billing to GEICO and other insurers [to] generate [a] profit." Id. at ifl53.

            d. The Remaining Defendants' Involvement


        This desire to generate a profit by billing GEICO is the basis for the Remaining

  Defendants entering the scene. According to the complaint, Lewin, Permaul, Manion,

  Path Holdings, Path Medical, H. Lewin, 411 Advertising, 411-PAIN, 411-IP, and the

  Remaining Defendants entered into a cross-referral arrangement, by which they

  allegedly agreed to cause the insureds solicited by 411-PAIN to be "self-referred" to

  the Path Medical clinics in violation of the Self-Referral Act, all while concealing both

  the nature and extent of the unlawful referrals. Id. at ,rlSS. The arrangement operated

  as follows: in exchange for referral of a new personal injury client from 411-PAIN,

  Kanner, Pintaluga, and K&P would then cross-refer that client to a Path Medical

  clinic. Id. at ,r 161. The Path Medical clinics would provide healthcare services to the

  clients-the merits of which GEICO vehemently attacks throughout the complaint-

  or claim to provide healthcare services to the clients when no such services were

  provided, and Path Holdings, Path Medical, Lewin, Permaul, and Manion would

  subsequently bill GEICO via the United States mail for these services. See generally id.

  at ,r162. Path Medical, Path Holdings, Lewin, Permaul, and Manion would fail to

  timely reimburse GEICO under the Self-Referral Act for those payments made by

  GEICO. Id. Supposedly as further consideration for the cross-referral, Path Medical

  would subsequently retain L&A, which Landau, Kanner, and Pintaluga owned, to


                                              7
Case 8:17-cv-02848-EAK-TGW Document 112 Filed 03/29/19 Page 8 of 48 PageID 10191

                                                                    Case No.: 8:17-cv-02848-EAK-TGW

  pursue collection of Path Medical's billing to GEICO, which would apparently

  generate "massive" attorney's fees to L&A, Landau, Kanner, and Pintaluga. Id. at

  ifl61. GEICO also contends that these actions by all eighteen original defendants

  constituted violations of Florida's Patient Brokering Act, Fla. Stat. § 817.505 (the

  "Patient Brokering Act"), and Florida's Anti-Kickback Statute, Fla. Stat. § 456.054

  (the "Anti-Kickback Statute"). 3 Id. at ifl94.

          An example-and the complaint provides examples in abundance-paints the

  entire picture: an automobile accident victim eligible for PIP benefits through a

  GEICO policy is involved in an automobile accident. Id. at ifl62. The victim

  subsequently calls 411-PAIN, owned and controlled by Lewin and H. Lewin, id. at,r2,

  which refers the victim, often at Lewin or H. Lewin's direction, to K&P. Id. K&P,

  owned by Kanner and Pintaluga, next refers the victim, at the direction of Kanner and

  Pintaluga, to a clinic operated by Path Medical, id. at if162, which is owned and

  controlled by Path Holdings, which Lewin, Permaul, and Manion control. 4 Id. at,r124-



  3 The Patient Brokering Act makes it unlawful for any person to "offer or pay a commission, benefit, bonus,

  rebate, kickback, or bribe, directly or indirectly, in cash or in kind, or engage in any split-fee arrangement, in any
  form whatsoever, to induce the referral of a patient or patronage to or from a healthcare provider or health care
  facility." Fla. Stat.§ 817.505(1)(a). The Patient Brokering Act also makes it unlawful for any person to "solicit
  or receive a commission, benefit, bonus, rebate, kickback, or bribe, directly or indirectly, in cash or in kind, or
  engage in any split-fee arrangement, in any form whatsoever, in return for referring a patient or patronage to or
  from a healthcare provider or healthcare facility." Id. § 817.505(l)(b). Furthermore, the Anti-Kickback Statute
  prohibits "any healthcare provider or any provider of healthcare services to offer, pay, solicit, or receive a
  kickback, directly or indirectly, overtly or covertly, in cash or in kind, for referring or soliciting patients." Fla.
  Stat. § 456.054(2). "Kickback" is statutorily defined as "a remuneration or payment, by or on behalf of a provider
  of health care services or items, to any person as an incentive or inducement to refer patients for past or future
  services or items, when the payment is not tax deductible as an ordinary and necessary expense," id. § 456.054(1 ).

  4 GEICO contends that at least fifteen percent of the thousands of GEICO insmeds who reportedly received
  treatment at a Path Medical clinic were represented by Kanner, Pintaluga, and K&P in personal injury cases.
  (Doc. 1 at ,Jl62). Relatedly, GEICO also lists nine other personal injury law firms who allegedly "entered into


                                                            8
Case 8:17-cv-02848-EAK-TGW Document 112 Filed 03/29/19 Page 9 of 48 PageID 10192

                                                                Case No.: 8:17-cv-02848-EAK-TGW

 25. GEICO contends this exchange violates the Self-Referral Act, the Patient

 Brokering Act, and Anti-Kickback Statute. Id. at ,r,r 161, 194. After the victim allegedly

 receives medically unnecessary or fraudulent healthcare services, Path Holdings, Path

 Medical, Lewin, Permaul, and Manion bill GEICO via the United States mail for these

 services and subsequently fail to refund any resulting payment on a "timely basis,"

 Fla. Stat. § 456.053(5)(d), in violation of the Self-Referral Act. Id. at ifl62. The

 allegedly inaccurate or exaggerated healthcare services also purportedly serve as false

 grounds for personal injury attorneys filing lawsuits on behalf of the victim, such as

 Kanner, Pintaluga, and K&P. Id. at if335. As further consideration for the cross-

 referral, Path Holdings, Path Medical, Lewin, Permaul, and Manion agree to retain

 L&A, owned by Landau, Kanner, and Pintaluga, to pursue collection of Path

 Medical's bills to GEICO, thereby generating attorney's fees for L&A, Landau,

  Kanner, and Pintaluga. 5 Id. at          ,r   194. GEICO asserts that this further consideration

  also violates the Self-Referral Act, the Patient Brokering Act, and Anti-Kickback

  Statute. Id. at ,r,r 161, 194.

          GEICO contends the scheme did not end there, however. These personal injury

  referrals from 411-P AIN to K&P and the "lucrative right" for L&A to pursue

  collection of Path Medical's bills to GEICO allegedly were not "sufficient" to




  collusive and unlawful self-referral arrangements" with Lewin, Permaul, Manion, Path Holdings, Path Medical,
  411 Advertising, 411-PAIN, and411-IP. Id. atifl67.

  5 Thecomplaint also alleges that L&A has represented Path Medical in at least ninety percent of the collections
  lawsuits filed by Path Medical since 2015. (Doc. 1 ,rI65).


                                                        9
Case 8:17-cv-02848-EAK-TGW Document 112 Filed 03/29/19 Page 10 of 48 PageID 10193

                                                   Case No.: 8:17-cv-02848-EAK-TGW

  compensate Kanner, Pintaluga, and K&P. Id. at ,r200. Consequently, Lewin, H.

  Lewin, 411 Advertising, 411-PAIN, 411-IP, Landau, Kanner, and Pintaluga "entered

  into a secret scheme to funnel additional consideration to Kanner and Pintaluga in

  exchange for their collusive and unlawful cross-referrals to the Path Medical clinics."

  Id. at ,r201.


         Specifically, GEICO alleges that Landau, Kanner, andPintaluga agreed to form

  Motor City Accident Attorneys, P.L.L.C. ("MCAA"), a Michigan law firm with

  Landau, Kanner, and Pintaluga as its members. Id. at ,r202. With the formation of

  MCAA, Lewin, H. Lewin, 411 Advertising, 411-PAIN, 411-IP, Landau, Kanner, and

  Pintaluga allegedly agreed to reach out to personal injury attorneys in Michigan and

  offer such attorneys an opportunity to participate in the 411-PAIN referral service

  network. Id. In exchange for the opportunity to participate in the 411-PAIN referral

  service network, the Michigan personal injury attorneys agreed to pay MCAA, of

  which Landau, Kanner, and Pintaluga were members, up to fifty percent of the

  settlements in personal injury cases arising from participation in the 411-PAIN referral

  service network as compensation for MCAA's purported services as "co-counsel" on

  such cases. Id. GEICO alleges that MCAA never served as genuine co-counsel on these

  cases, however; instead, according to GEICO, the compensation MCAA received

  from the Michigan personal injury attorneys who participated in the 411-PAIN referral

  service network was "additional, disguised consideration in exchange for Kanner,




                                             10
Case 8:17-cv-02848-EAK-TGW Document 112 Filed 03/29/19 Page 11 of 48 PageID 10194

                                                                 Case No.: 8:17-cv-02848-EAK-TGW

  Pintaluga, and K&P's collusive cross-referrals to the Path Medical clinics in Florida."

  Id.


          GEICO extensively describes the fraudulent treatment and billing protocol that

  allegedly occurred at the various Path Medical clinics, including, without limitation:

  misrepresenting the severity of the victims' medical conditions, the amount of time the

  examining physician or chiropractor spent with the victims or victims' families, the

  extent of the physical examinations, the extent of complexity involved in the medical

  decision-making, the nature or results of follow-up examinations, and the necessity for

  physical therapy services. 6 Id. at         ,r,r 350-481. The HCFA-1500 forms                 and treatment

  reports that were submitted to GEICO misrepresented to GEICO: (i) Path Medical's

  compliance with the Self-Referral Act, the Patient Brokering Act, the Anti-Kickback

  Statute, certain chiropractor advertising laws, and Florida's Health Care Clinic Act,

  Fla. Stat. § 400. 990 et seq., thus misrepresenting that it was eligible to collect PIP

  benefits; (ii) that the Path Medical clinics' healthcare services, to the extent they were

  provided at all, were lawfully provided, medically necessary, and eligible for PIP

  reimbursement; and (iii) the level and nature of the Path Medical clinics' healthcare

  services.




  6In addition to the Remaining Defendants, GEICO's complaint also named Michael H. Wilensky, M.D., David
  A. Cheesman, D.O., Tie Qian, M.D., and Ralph G. Marino, M.D. (collectively, the "Medical Directors") as
  defendants to the action, but the Court dismissed the action against the Medical Directors with prejudice. (Docs.
  llO, 111). The Medical Directors falsely purported to serve as designated medical directors at certain Path
  Medical clinics. (Doc. 1 ,r,r SI, 62, 71).


                                                         11
Case 8:17-cv-02848-EAK-TGW Document 112 Filed 03/29/19 Page 12 of 48 PageID 10195

                                                    Case No.: 8:17-cv-02848-EAK-TGW

     II.      Procedural History


           GEICO filed its complaint on November 27, 2017. ·(Doc. 1). Through the

  complaint, GEICO alleges five causes of action against the Remaining Defendants:

  (1) conspiracy to violate the Racketeer Influenced and Corrupt Organizations Act

  ("RICO"), 18 U.S.C. § 1962(d)); (2) violation of the Florida Deceptive and Unfair

  Trade Practices Act ("FDUTPA"), Fla. Stat. § 501.201 et seq.; (3) violation of the Civil

  Remedies for Criminal Practices Act, Fla. Stat. § 772.10 I et seq. ("Florida RICO"); (4)

  aiding and abetting fraud; and (5) unjust enrichment. Id. at ,r,r5I0-32, 539-54. The

  Court previously denied the Remaining Defendants' motions to dismiss without

  prejudice, granting the Remaining Defendants leave to amend such motions. (Doc.

  79). In response, Landau filed his Amended Motion to Dismiss Complaint, (Doc. 80);

  Kanner, Pintaluga, and K&P filed their Amended Motion to Dismiss and Strike

  Allegations, (Doc. 81); and L&A filed its Amended Motion to Dismiss Plaintiffs'

  Complaint for Failure to State a Claim, (Doc. 83). GEICO responded in opposition.

  (Docs. 89, 91, 92). Thus, the amended motions to dismiss are ripe for consideration.

     m.       Legal Standard


           A pleading must contain "a short and plain statement of the claim showing that

  the pleader is entitled to relief." Fed. R. Civ. P 8(a)(2). Although Rule 8's pleading

  standard does not demand detailed factual allegations, it requires "more than an

  unadorned, the-defendant-unlawfully-harmed-me accusation." Ashcroft v. Iqbal, 556

  U.S. 662, 678 (2009). For a complaint to survive a motion to dismiss, it must contain

                                             12
Case 8:17-cv-02848-EAK-TGW Document 112 Filed 03/29/19 Page 13 of 48 PageID 10196

                                                     Case No.: 8:17-cv-02848-EAK-TGW

  "sufficient factual matter, accepted as true, to 'state a claim to relief that is plausible

  on its face."' Id. at 678 (quoting Bell At!. Corp. v. Twombly, 550 U.S. 544, 570 (2007)).

  "A claim has facial plausibility when the plaintiff pleads factual content that allows

  the court to draw the reasonable inference that the defendant is liable for the

  misconduct alleged." Iqbal, 556 U.S. at 678. "A pleading that offers 'labels and

  conclusions' or a 'formulaic recitation of the elements of a cause of action will not

  do."' Id. (quoting Twombly, 550 U.S. at 555). In evaluating the sufficiency of the

  complaint under the amended motions to dismiss, the Court must accept as true all of

  the complamt's allegations and view the facts in the light most favorable to GEICO.

  Rowe v. Mentor Worldwide, LLC, 297 F. Supp. 3d 1288, 1292 (M.D. Fla. 2018) (citing

  Erickson v. Pardus, 551 U.S. 89, 93-94 (2007)).


        Additionally, a party who alleges fraud or mistake shall "state with particularity

  the circumstances constituting the fraud or mistake." Fed. R. Civ. P. 9(b). The purpose

  of Rule 9(b) is to alert defendants "to the precise misconduct with which they are

  charged" and to protect defendants "against spurious charges of immoral and

  fraudulent behavior." Brooks v. Blue Cross & Blue Shield of Fla., Inc., 116 F.3d 1364,

   1370-71 (11th Cir. 1997). Rule 9(b) does "not abrogate the concept of notice

  pleading," but "is satisfied if the complaint sets forth (1) precisely what statements or

  omissions were made in what documents . . . (2) the time and place of each such

  statement and the person responsible for making (or, in the case of omissions, not

  making) them, (3) the content of such statements and the manner in which they [were



                                              13
Case 8:17-cv-02848-EAK-TGW Document 112 Filed 03/29/19 Page 14 of 48 PageID 10197

                                                     Case No.: 8:l 7-cv-02848-EAK-TGW

  misleading], and (4) what the defendants obtained as a consequence of the fraud."

  Ziemba v. Cascade Int'!, Inc., 256 F.3d 1194, 1202 (11th Cir. 2001) (internal quotations

  omitted). Failure to satisfy Rule 9(b) is grounds for dismissal. Corsello v. Lincare, Inc.,

  28 F.3d 1008, 1012 (11th Cir. 2005). Of course, Rule 9(b)'s pleading requirements for

  fraud or mistake claims "do not allow a plaintiff to 'evade the less rigid-though still

  operative-strictures of Rule 8."' Silverthorne v. Yeaman, 668 F. App'x 354, 355 (11th

  Cir. 2016) (quoting Iqbal, 556 U.S. at 686-87).

     IV.      Discussion

           Seeking to fend off GEICO's allegations, the Remaining Defendants launch a

  myriad of attacks against the complaint. The Court addresses these challenges in turn.

  For the reasons set forth more fully herein, the Court dismisses without prejudice the

  FDUTPA claim (Count IV) and the Florida RICO claim (Count V). GEICO has

  sufficiently pleaded the remaining claims under applicable pleading standards. While

  not a model for straightforward pleading, the complaint readily provides the

  Remaining Defendants with fair notice of their wrongdoing. As the parties are

  undoubtedly aware, the purpose of a motion brought under Federal Rule of Civil

  Procedure 12(b)(6), such as the instant amended motions to dismiss, is to test the facial

  sufficiency of the complaint. With the exception of the FDUTPA claim and the

  Florida RICO claim, the complaint passes that test. Of course, whether GEICO will

  be able to uncover evidence, through discovery, to advance its case to summary

  judgment, or beyond, is an issue separate from this Court's current examination.


                                              14
Case 8:17-cv-02848-EAK-TGW Document 112 Filed 03/29/19 Page 15 of 48 PageID 10198

                                                                 Case No.: 8: 17-cv-02848-EAK-TGW

          a. Preliminary Matters

                 i.    Rule 9(b) Pleading Requirement


          The Remaining Defendants argue that GEICO fails to sufficiently plead its

  fraud-based claims. See generally (Docs. 80, 81, and 83). As discussed in further detail

  below, GEICO's FDUTPA and Florida RICO claims are due to be dismissed without

  prejudice. GEICO's remaining claims-RICO, aiding and abetting fraud, and unjust

  enrichment-are subject to Rule 9(b). Miccosukee Tribe ofIndians ofFla. v. Cypress, 814

  F.3d 1202, 1212 (11th Cir. 2015) (applying the pleading standards of Twombly, Iqbal,

  and Rule 9(b) to the complaint, which pleaded RICO claims); Am. United Life Ins. Co.

  v. Martinez, 480 F.3d 1043, 1064-65 (11th Cir. 2007) (applying Rule 9(b) to an aiding

  and abetting fraud claim); Allstate Indem. Co. v. Fla. Rehab & Injury Ctrs. Longwood, Inc.,

  No. 6:15-cv-l 740-Orl-41GJK, 2016 WL 7177624, at *3 (M.D. Fla. July 26, 2016)

  (applying Rule 9(b) to an unjust enrichment claim which, like GEICO's unjust

  enrichment claim, was grounded in fraud). 7




  7 Caselaw within the Eleventh Circuit reflects some inconsistency as to whether Rule 9(b)'s particularity

  requirement applies to RICO conspiracy claims. For example, in Associated Industries Insurance Company, Inc. v.
  Advanced Management Services, Inc., the Southern District of Florida explained that "Rule 9(b)'s particularity
  requirement does not apply to RICO conspiracy claims." No. 12-80393-CIV, 2014 WL 1237685, at *7 n.7 (S.D.
  Fla. Mar. 26, 2014) (citing O'Malley v. O'Neill, 887 F.2d 1557, 1560 (11th Cir. 1989)). Similarly, in Sun Life
  Assurance Company of Canada v. Imperial Premium Finance, LLC, a panel of the Eleventh Circuit Court of Appeals
  evaluated the plaintiff's RICO conspiracy claim and concluded it was "certainly plausible." 904 F .3d 1197, 1214
  (11th Cir. 2014). However, RICO conspiracy claims have been analyzed under Rule 9(b)'s particularity standard
  in other instances. See, e.g., Miccosukee Tribe ofIndians ofFla, 814 F.3d at 1212 (applying Rule 9(b) to the RICO
  complaint preliminarily before holding the complaint failed to meet the plausibility standard); Lawrie v. Ginn
  Dev. Co., LLC, 656 F. App'x 464,474 (11th Cir. 2016) (evaluating the plaintiffs RICO conspiracy claim under
  Rule 9(b)). Despite any inconsistency, the RICO conspiracy claim here meets the pleading standards articulated
  in Twombly and Iqbal, as well as Rule 9(b).


                                                         15
Case 8:17-cv-02848-EAK-TGW Document 112 Filed 03/29/19 Page 16 of 48 PageID 10199

                                                    Case No.: 8: 17-cv-02848-EAK-TGW

        The "most basic consideration" rooted in Rule 9(b) is fair notice. Brooks, 116

  F.3d at 1381 (citing Vicom, Inc. v. Harbridge Merch. Servs., Inc., 20 F.3d 771, 778 (7th

  Cir. 1994)) (internal quotations omitted). Indeed, a plaintiff who pleads fraud is

  required to provide reasonable notice to the defendants regarding their alleged role in

  the scheme. Brooks, 116 F.3d at 1381. Consequently, for those cases involving multiple

  defendants, the plaintiff must inform each defendant of "the nature of his alleged

  participation in the fraud." Id. (internal quotations omitted).

        GEICO pleads these fraud-based claims with sufficient particularity under Rule

  9(b). The complaint details the Remaining Defendants' individual roles in the

  fraudulent scheme, explains how each of the Remaining Defendants' actions furthered

  the scheme, and articulates the Remaining Defendants' received consideration.

  Furthermore, the Remaining Defendants' relationships with each other and other

  parties is described in detail. The complaint contains numerous examples of the

  arrangement in support, which incorporate dates and specify the involved parties and

  their actions. Furthermore, through the attached exhibit, GEICO provides a

  comprehensive listing of the bills submitted to GEICO as a result of the fraud, which

  includes the claim number, provider, document mailed, approximate date of mailing,

  CPT code, number of units, and charge for each event. The exhibit includes over eight

  thousand pages of allegedly fraudulent billing, with a wealth of variety among claims.

  GEICO also extensively outlines the basis for the unlawful activity, the nature of Path

  Medical's allegedly fraudulent services, and the misrepresentations made to GEICO.



                                              16
Case 8:17-cv-02848-EAK-TGW Document 112 Filed 03/29/19 Page 17 of 48 PageID 10200

                                                       Case No.: 8: 17-cv-02848-EAK-TGW

         GEICO's complaint, taken together with the exhibit, satisfies the purpose of

  Rule 9(b) to provide the Remaining Defendants with fair notice of their alleged

  wrongdoing. Here, the Remaining Defendants cannot reasonably assert that the

  complaint fails to provide them with notice of their alleged wrongdoing. The Court

  has determined each of the Remaining Defendants' alleged wrongdoing based on its

  reading of the complaint. The Remaining Defendants undoubtedly have the ability to

  do the same.

         Finally, Landau and L&A assert that some of GEICO's allegations are

  improperly predicated upon GEICO's "information and belief." (Docs. 80 at 6; 83 at

  5). Allegations of fraud founded upon information and belief typically do not satisfy

  Rule 9(b)' s particularity requirement. S.E. C. v. Physicians Guardian Unit Inv. Trust ex rel.

  Physicians Guardian, Inc., 72 F. Supp. 2d 1342, 1352 (M.D. Fla. 1999); In re Checkers

  Sec. Litig., 858 F. Supp. 1168, 1178 (M.D. Fla. 1994). However, pleading upon

  information and belief is permitted under Rule 9(b) when factual information

  regarding the purported fraud is "peculiarly within the defendant's knowledge or

  control." Hill v. Morehouse Med. Assocs., Inc., No. 02-14429, 2003 WL 22019936, at *3

  (11th Cir. Aug. 15, 2003). See also In re Checkers Sec. Litig., 858 F. Supp. at 1178. For

  this exception to apply, "the complaint still must supply enough factual allegations to

  make [the plaintiffs] theoretically viable claim plausible." Kendall v. Boston Scientific

  Corp., No. 6:17-cv-1888-Orl-37-GJK, 2018 WL 3343239, at *4 (M.D. Fla. June 25,

  2018) (citing Hill, 2003 WL 22019936, at *3).



                                                17
Case 8:17-cv-02848-EAK-TGW Document 112 Filed 03/29/19 Page 18 of 48 PageID 10201

                                                   Case No.: 8:17-cv-02848-EAK-TGW

        Here, the complaint alleges a complex scheme, iil which thousands of

  fraudulent no-fault charges were submitted to GEICO for medically unnecessary or

  fraudulent services provided to GEICO's insureds. As detailed in the complaint, the

  Remaining Defendants each held a role in the purported scheme to submit, or cause

  to be submitted, the bills for such services to GEICO. In this context, factual

  information regarding the fraudulent scheme is "peculiarly within [the Remaining

  Defendants'] knowledge or control." Hill, 2003 WL 22019936. Except as otherwise

  provided herein, the complaint supplies satisfactory allegations to deem sufficient, for

  pleading purposes, GEICO's theoretically viable claims. Thus, Landau and L&A's

  argument regarding the improper predication of allegations upon GEICO's

  "information and belief' is rejected.

             ii.   Shotgun Pleading


        Kanner, Pintaluga, K&P, and L&A preliminarily attack the complaint as a

  shotgun pleading. (Docs. 81 at 6; 83 at 5). The Eleventh Circuit Court of Appeals has

  identified "four rough types or categories of shotgun pleadings." Weiland v. Palm Beach

  Cnty. Sherrijj's Office, 792 F.3d 1313, 1320 (11th Cir. 2015). Landau contends that

  GEICO's complaint constitutes one prohibited type of shotgun pleading, which asserts

  "multiple claims against multiple defendants without specifying which of the

  defendants are responsible for which acts or omissions, or which of the defendants the

  claim is brought against." Id. at 1323. This type of shotgun pleading, like all types of

  shotgun pleadings, "fail[s] to one degree or another, and in one way or another, to give


                                             18
Case 8:17-cv-02848-EAK-TGW Document 112 Filed 03/29/19 Page 19 of 48 PageID 10202

                                                                     Case No.: 8: 17-cv-02848-EAK-TGW

  the defendants adequate notice of the claims against them and the grounds upon which

  each claim rests." Id.

          Although the complaint asserts claims against Defendants collectively, the

  complaint describes the alleged scheme and, significantly, each participant's role over

  four hundred ninety-three paragraphs. Examples of each of Defendants' alleged illegal

  conduct abound. As explained above and except as provided herein, each claim is

  sufficiently pleaded to the extent that Defendants have "adequate notice of the claims

  against them" and the bases for those claims. Id. Accordingly, the shotgun pleading

  argument is meritless.

           b. Federal RICO


           Under section 1962(d) of RICO, it is unlawful to conspire to violate one of the

  substantive provisions of RICO, including section 1962(c). 18 U.S.C. § 1962(d).

  GEICO alleges that the Remaining Defendants conspired to violate section 1962(c) of

  RICO. (Doc. I i!513). The complaint previously included a cause of action for an

  alleged substantive violation of RICO under section 1962(c) against Lewin, Manion,

  Permaul, and Path Holdings, id. at ,i,iso2-09, but the Court dismissed with prejudice

  GEICO's case against those parties, (Doc. 111). 8



  8A defendant may be liable for conspiracy under section 1962(d) even without committing the substantive acts
  that would constitute violations of sections 1962(a), (b), or (c); instead, a defendant's agreement to participate
  in a RICO conspiracy is the "touchstone of liability" under section l 962(d). United States v. Browne, 505 F.3d
  1229, 1264 (11th Cir. 2007). "Where a plaintiff fails to state a RICO claim and the conspiracy count does not
  contain additional allegations, the conspiracy claim necessarily fails." Rogers v. Nacchio, 241 F. App'x 602, 609 (11th
  Cir. 2007) (emphasis added). See also Am. Dental Ass'n, 605 F.3d at 1296 n.6 (declining to fashion a rule that if a
  plaintiff fails to state a claim of a substantive RICO violation, then that plaintiff's RICO conspiracy claim must


                                                            19
Case 8:17-cv-02848-EAK-TGW Document 112 Filed 03/29/19 Page 20 of 48 PageID 10203

                                                                 Case No.: 8:17-cv-02848-EAK-TGW

          The Remaining Defendants argue that GEICO's complaint fails to sufficiently

  plead that they were part of a conspiratorial agreement. To prove a RICO conspiracy,

  a plaintiff "must show an agreement to violate a substantive provision of RICO." U.S.

  v. Castro, 89 F.3d 1443, 1450 (11th Cir. 1996), cert. denied, 519 U.S. 1118 (1997)

  (emphasis added). Specifically, the plaintiff must demonstrate "that the conspirators

  agreed to participate directly or indirectly in the affairs of an enterprise through a

  pattern of racketeering activity." Castro, 89 F.3d at 1451 (citing, interalia, 18 U.S.C. §

  1962(d)). Proof of the agreement is at the heart of the claim. In re Managed Care

  Litigation, 430 F. Supp. 2d 1336, 1345 (S.D. Fla. 2006).


          There are two methods for establishing the requisite agreement for a RICO

  conspiracy claim: "(1) by showing that the defendant agreed to the overall objective of

  the conspiracy; or (2) by showing that the defendant agreed to commit two predicate

  acts." Am. Dental Ass'n v. Cigna Corp., 605 F.3d 1283, 1293(1 lth Cir. 2010) (quoting

  Republic of Panama v. BCCI Holdings (Luxembourg) S.A., 119 F.3d 935, 950 (11th Cir.

  1997)). When direct evidence regarding an agreement on an overall objective is absent,

  a plaintiff may establish such agreement through "inferences from the conduct of the

  alleged participants or from circumstantial evidence of a scheme." Browne, 505 F.3d at

  1254 (quoting United States v. Silvestri, 409 F.3d 1311, 1328 (11th Cir. 2005)) (internal



  fail); In re Motel 6 Securities Litig., 161 F. Supp. 2d 227, 237 (S.D.N.Y. 2001) (acknowledging that it is not
  necessary for plaintiffs to allege a substantive violation of RICO to prove conspiracy liability, but emphasizing
  that section 1962(d) requires an agreement) (internal citations omitted). Thus, the section 1962(d) claim may
  survive the 1962(c) claim.



                                                         20
Case 8:17-cv-02848-EAK-TGW Document 112 Filed 03/29/19 Page 21 of 48 PageID 10204

                                                    Case No.: 8:17-cv-02848-EAK-TGW

  quotations omitted). "The existence of a conspiracy is rarely provable by direct

  evidence; its existence must be inferred from the circumstances." First S. Farm Credit

  ACA v. Smith, No. 7:10-cv-1409-TMP, 2010 WL 11562053, at *5 (N.D. Ala. Oct. 25,

  2010), report and recommendation adopted, 7:10-cv-1408-TMP, 2011 WL 13229641

  (N.D. Ala. Jan. 7, 2011) (citing Am. Dental Ass'n, 605 F.3d at 1293). Nonetheless,

  "allegations of Defendants' parallel conduct, absent a plausibly-alleged 'meeting of the

  minds,' fail to 'nudge [the plaintiff's] claims across the line from conceivable to

  plausible."' Am. Dental Ass'n, 605 F.3d at 1296 (quoting Twombly, 550 U.S. at 557).

  Indeed, "allegations of parallel conduct, accompanied by nothing more than a bare

  assertion of a conspiracy, do not plausibly suggest a conspiracy .... " Am. Dental Ass 'n,

  605 F.3d at 1294 (citing Twombly, 550 U.S. at 557).

        GEICO has sufficiently pleaded its RICO consprracy claim against the

  Remaining Defendants. First, as discussed above, two methods exist for GEICO to

  show the requisite agreement for a RICO conspiracy claim: by showing the Remaining

  Defendants' agreement to the overall objective of the conspiracy; or by showing the

  Remaining Defendants agreed to commit two predicate acts. Because GEICO

  maintains that the Remaining Defendants "knew of, agreed to[,] and acted in

  furtherance of the common and overall objective (i.e., to defraud GEICO and other

  automobile insurers of money) by submitting or facilitating the submission of

  fraudulent charges to GEICO," (Doc. 11515), the Court's analysis proceeds under the

  frrst of these two methods.



                                              21
Case 8:17-cv-02848-EAK-TGW Document 112 Filed 03/29/19 Page 22 of 48 PageID 10205

                                                                  Case No.: 8:17-cv-02848-EAK-TGW

          The complaint describes the overall objective of the conspiracy as:

                   [C]onducting and/or participat[ing], directly or indirectly,
                   in the conduct of Path Medical's affairs through a pattern of
                   racketeering activity consisting of repeated violations of the
                   federal mail fraud statute, 18 U.S.C. § 1341, based upon the
                   use of the United States mails to submit or cause to be
                   submitted thousands of fraudulent charges on a continuous
                   basis for over three years seeking payments that Path
                   Medical was not eligible to receive under the No-Fault Law

  (Doc. 1 if513). 9

          The complaint adds:

                   The ultimate goal of [all original defendants'] fraudulent
                   scheme not only was to generate as much fraudulent PIP
                   billing as possible through the Path Medical clinics, but also
                   to falsely depict the "patients" who [were] treated at the
                   Path Medical clinics as seriously injured, and thereby create
                   a false basis for personal injury lawsuits filed by the personal
                   injury attorneys-including Kanner, Pintaluga, and
                   [K&P]-who referred insureds to Path Medical clinics
                   pursuant to [all original defendants'] collusive and unlawful
                   cross-referral scheme.

  Id. at if335. Through its responses to the amended motions to dismiss, GEICO

  contends that it has sufficiently alleged an agreement, even if such agreement is shown

  through circumstantial evidence. See (Docs. 89 at 13; 91 at 12, 92 at 12). An

  examination of the complaint to determine the veracity of this argument is thus

  warranted.




  9The complaint also describes the acts that purportedly served as the predicate acts for the RICO claim. See, e.g.,
  (Doc. 1 ,r,rs06, 514, Ex. 1).


                                                          22
Case 8:17-cv-02848-EAK-TGW Document 112 Filed 03/29/19 Page 23 of 48 PageID 10206

                                                    Case No.: 8:17-cv-02848-EAK-TGW

        Although the complaint's allegations and facts may support competing theories,

  the Court must accept as true such allegations and view the facts in the light most

  favorable to GEICO. Rowe, 297 F. Supp. 3d at 1292. Accepting the allegations as true

  and viewing the facts in the light most favorable to GEICO demonstrates that the

  complaint sufficiently shows, through circumstantial evidence, the Remaining

  Defendants' agreement to the overall objective of the conspiracy.

        Following Kanner, Pintaluga, and K&P's receipt of a personal injury client

  referral from 411-PAIN (often at the direction of Lewin, H. Lewin, or both), see, e.g.

  i)i)l 57, 189, Kanner, Pintaluga, and K&P would cross-refer their personal injury clients

  to the various Path Medical clinics (and thus right back to Lewin). (Doc. I i)l61). As

  further consideration for these cross-referrals to Path Medical by Kanner, Pintaluga,

  and K&P, Path Medical would retain L&A-owned by Landau, Kanner, and

  Pintaluga-to pursue collection of Path Medical's billing to GEICO. Id.

  Consequently, L&A would pursue collection of the bills Path Medical submitted to

  GEICO, thereby generating attorney's fees for Kanner and :i?intaluga (based on the

  initial referral to Path Medical) and Landau and L&A. Id. The complaint provides

  examples of such arrangements. Id. at i)l 73. By entering into this arrangement with

  Lewin, Manion, Permaul, Path Medical, Path Holdings, H. Lewin, 411-PAIN, 411-

  Advertising, and 411-IP, the Remaining Defendants allowed these parties to avoid

  scrutiny for direct referrals from the 411-PAIN referral service to the Path Medical

  clinics, as such direct referrals were unlawful. Id. at i)l60. Thus, the Remaining



                                             23
Case 8:17-cv-02848-EAK-TGW Document 112 Filed 03/29/19 Page 24 of 48 PageID 10207

                                                     Case No.: 8:17-cv-02848-EAK-TGW

  Defendants' participation in the arrangement ensured compensation and shielded the

  other parties from scrutiny.

        Path Medical, Lewin, H. Lewin, 411 Advertising, 411-PAIN, 411-IP, Landau,

  Kanner, and Pintaluga also set up an arrangement, whereby Michigan personal injury

  attorneys who agreed to participate in the 411-PAIN referral service would pay up to

  fifty percent of the settlements in personal injury cases arising from the referral service

  to MCAA as "co-counsel"-in other words, fifty percent of such settlements would be

  paid to Landau, Kanner, andPintaluga. Id. at,r202. Oddly, MCAA would not perform

  any work on these cases or serve as legitimate co-counsel on the cases, however,

  despite the receipt of up to fifty percent of the settlements by Landau, Kanner, and

  Pintaluga. Id. GEICO has alleged that this arrangement with MCAA in Michigan

  served as further consideration for the cross-referrals to Path Medical from Kanner,

  Pintaluga, and K&P. Id. As alleged, this arrangement was designed to funnel further

  consideration to Kanner, Pintaluga, and K&P because the referrals from 411-PAIN

  and the right to pursue collection on ninety percent of Path Medical's billing via L&A,

  id. at ,rl65, was insufficient to compensate Kanner, Pintaluga, and K&P, id. at ,r200.

  Tellingly, the Remaining Defendants' amended motions to dismiss address the

  Michigan operation only in passing, if at all.

         Additionally, the complaint extensively details the Path Medical clinics'

  deceitful, or otherwise non-existent, patient treatment procedures and billing

  protocols, ranging from misrepresenting the severity of the victims' medical


                                              24
Case 8:17-cv-02848-EAK-TGW Document 112 Filed 03/29/19 Page 25 of 48 PageID 10208

                                                  Case No.: 8:17-cv-02848-EAK-TGW

  conditions, id. at ,I,I350-64, to misrepresenting the necessity for physical therapy

  services, id. at ,I,I469-77. The complaint explains that such deceitful treatment

  procedures and billing protocols were utilized to serve as a false basis for personal

  injury lawsuits filed by personal injury attorneys, including Kanner, Pintaluga, and

  K&P. See, e.g., id. at ,I,I335, 341, 364, 386, 415, 449, 458. The deceitful treatment

  procedures and billing protocols thus seemingly served as additional consideration for

  the referral of clients to Path Medical by Kanner, Pintaluga, and K&P, as Path

  Medical's treatment procedures and billing protocols would increase the potential

  value of the lawsuit filed on behalf of that referred client by Kanner, Pintaluga, and

  K&P.

         These allegations readily provide "inferences from the conduct of the alleged

  participants or from circumstantial evidence of a scheme," Browne, 505 F.3d at 1254,

  sufficient to show the Remaining Defendants' agreement to the overall objective of the

  conspiracy. Accepting the allegations as true and viewing the facts in the light most

  favorable to GEICO, the Remaining Defendants' agreement to the overall objective of

  the conspiracy is evidenced through their relationships with each other and the

  detailed consideration provided for referrals. As shown above, GEICO's allegations

  involve developed descriptions of the Remaining Defendants' individual roles in the

  arrangement, information regarding the consideration received by the Remaining

  Defendants, and specific examples. The allegations are certainly plausible and clearly

  outline how each of the Remaining Defendants benefited from their participation in



                                            25
Case 8:17-cv-02848-EAK-TGW Document 112 Filed 03/29/19 Page 26 of 48 PageID 10209

                                                   Case No.: 8:l 7-cv-02848-EAK-TGW

  the scheme: Kanner, Pintaluga, and K&P received the initial referral from 411-PAIN

  (often at the direction of Lewin or H. Lewin) and the increased potential value for

  personal injury lawsuits filed on behalf of the client who was referred to the Path

  Medical clinics; Kanner and Pintaluga further received attorney's fees through L&A's

  pursuit of collection lawsuits against GEICO for Path Medical's inflated bills for the

  deceitful or nonexistent medical services, as well as up to fifty percent of settlements

  resulting from Michigan attorneys' participation in the 411-PAIN referral service in

  Michigan through MCAA, even though MCAA did not perform any work on such

  cases; Landau received attorney's fees through L&A's pursuit of collection lawsuits

  against GEICO for Path Medical's bills for the clinics' fraudulent or nonexistent

  medical services, as well as up to fifty percent of settlements resulting from Michigan

  attorneys' participation in the 411-PAIN referral service in Michigan through MCAA,

  despite MCAA's failure to perform any work on the cases; and L&A received lucrative

  attorney's fees for pursuing collection lawsuits against GEICO for Path Medical's

  inflated bills for the clinics' unnecessary or absent medical services, generated by the

  steady flow of client referrals to the Path Medical clinics. These allegations are

  sufficient to infer the Remaining Defendants' agreement to "submit or cause to be

  submitted thousands of fraudulent charges on a continuous basis for over three years

  seeking payments that Path Medical was not eligible to receive under the No-Fault

  Law." (Doc. I if513). And, as explained above, GEICO alleges that the submission of

  the bills via the United States mail injured GEICO's business and property in the

  amount of at least $15 million.

                                             26
Case 8:17-cv-02848-EAK-TGW Document 112 Filed 03/29/19 Page 27 of 48 PageID 10210

                                                   Case No.: 8:17-cv-02848-EAK-TGW

        The Remaining Defendants argue that the RICO conspiracy claim must fail

  because they were merely providing legal services, which fails to evidence any

  agreement to participate in the fraudulent scheme. (Docs. 80 at 11-16; 81 at 11-12; 83

  at 8-11). Courts have permitted a RICO claim against an attorney to proceed where

  the attorney's conduct extends beyond the provision of legal services. See Handeen v.

  Lamaire, 112 F.3d 1339, 1349 (8th Cir. 1997) ("Behavior prohibited by [section]

  1962(c) will violate RICO regardless of the person to whom it may be attributed, and

  we will not shrink from finding an attorney liable when he crosses the line between

  traditional rendition of legal services and active participation in directing the

  enterprise."); Tribune Co. v. Purcigliotti, 869 F. Supp. 1076, 1098 (S.D.N.Y. 1994).

  Here, accepting the complaint's allegations as true and viewing the facts in the light

  most favorable to GEICO, the complaint pleads conduct on behalf of the Remaining

  Defendants that extends beyond the mere provision oflegal services, but instead details

  participation in a fraudulent and unlawful scheme. Accordingly, the Remaining

  Defendants' argument is unpersuasive, and the complaint's allegations support the

  Remaining Defendants' agreement to the overall objective of the conspiracy.

        Altogether, GEICO's allegations are sufficient, at the pleading stage, to state a

  claim for RICO conspiracy against the Remaining Defendants. GEICO's allegations

  of parallel conduct are accompanied by a "plausibly-alleged meeting of the minds,"

  which "'nudge [GEICO's] claims across the line from conceivable to plausible."' Am.

  Dental Ass'n, 605 F.3d at 1296 (quoting Twombly, 550 U.S. at 557). As shown above,



                                            27
Case 8:17-cv-02848-EAK-TGW Document 112 Filed 03/29/19 Page 28 of 48 PageID 10211

                                                    Case No.: 8:17-cv-02848-EAK-TGW

  the allegations are accompanied by "more than a bare assertion" of conspiracy. Am.

  Dental Ass'n, 605 F.3d at 1294. In addition to the detailed factual allegations described

  above, the complaint is accompanied by eight thousand six hundred one pages of

  information regarding the fraudulent bills submitted through Path Medical to GEICO.

  Id. at Ex. 1. This information is sorted by event number, claim number, the provider,

  the type of document mailed to GEICO, the approximate date of the mailing to

   GEICO, the CPT code, the number of units, and the charge for the services. Id.


         As previously mentioned, the "most basic consideration" rooted in Rule 9(b) is

  fair notice. Brooks, 116 F.3d at 1381 (citing Vicom, Inc., 20 F.3d at 778) (internal

   quotations omitted). Here, GEICO has provided the Remaining Defendants with fair

   notice of their alleged wrongdoing for its RICO conspiracy claim.

         Accordingly, the Remaining Defendants' request to dismiss the RICO

   conspiracy claim is due to be denied.

         c.     State Law Claims


         GEICO brings the remaining claims against the Remaining Defendants under

   Florida law: one claim for violation of FDUTPA (Count IV); one claim for violation

   of Florida RICO (Count V); one claim for aiding and abetting fraud (Count VII); and

   one claim for unjust enrichment (Count VIII). The Court addresses these claims in

   turn. As discussed in more detail below, the Court will dismiss without prejudice the

   FDUTPA claim and the Florida RICO claim. The Remaining Defendants' requests to




                                             28
Case 8:17-cv-02848-EAK-TGW Document 112 Filed 03/29/19 Page 29 of 48 PageID 10212

                                                     Case No.: 8:17-cv-02848-EAK-TGW

  dismiss the aiding and abetting fraud claim and the unjust enrichment claim are

  denied.

                 i.   Litigation Privilege


            Preliminarily, Landau and L&A argue that Florida's litigation privilege bars

  GEICO's state law claims. (Docs. 80 at 17-19; 83 at 13-14). "The general rule

  concerning the litigation privilege is that litigation participants should be absolutely

  exempted from liability for conduct 'in the course of judicial proceedings' so long as

  the conduct has 'some relation to or connection with the subject of inquiry."' AGM

  Investors, LLCv. Bus. Law Group, P.A., 219 So.3d 920, 924 (Fla. 2d DCA 2017) (quoting

  De/Monico v. Traynor, 116 So.3d 1205, 1211 (Fla. 2013)). Florida courts have applied

  the litigation privilege to conduct undertaken during the litigation and conduct that is

   "necessarily preliminary" to judicial proceedings. AMG Investors, LLC, 219 So.3d at

   924 (internal quotations omitted). This "necessarily preliminary" standard "ensures

  that the conduct shielded from liability is really of a kind that can be regarded as having

  been undertaken in the course of a judicial proceeding and not conduct undertaken

   separately from it." Id. As the Court has explained, "[c]onduct that is 'necessarily

   preliminary' to a judicial proceeding is confined to pre-suit communications that are a

   statutory or contractual condition precedent to suit." Diamond Resorts Int'!, Inc. v.

   Aaronson, No. 6:l 7-cv-1394-Orl-37DCI, 2018 WL 735627, at *6 (M.D. Fla. Jan. 26,

   2018).




                                              29
Case 8:17-cv-02848-EAK-TGW Document 112 Filed 03/29/19 Page 30 of 48 PageID 10213

                                                  Case No.: 8:17-cv-02848-EAK-TGW

        Florida's litigation privilege does not bar GEICO's state law claims. The

  Remaining Defendants' actions relevant to the fraudulent scheme did not occur "in

  the course of judicial proceedings," nor does the Remaining Defendants' conduct

  qualify as "necessarily preliminary" to judicial proceedings per the discussion above.

  Id. Accordingly, the Florida litigation privilege is inapplicable to GEICO's state law

  claims.

             ii.   FDUTPA


        GEICO also brings a FDUTPA claim against the Remaining Defendants,

  contending that they "engaged in unfair, deceptive, and unconscionable acts or trade

  practices in their trade or commerce in the pursuit and execution of their scheme to

  illegally[]obtain PIP benefits from GEICO." (Doc. 1 ,I521). In support of its claim,

  GEICO also alleges that "[t]he claims and supporting documents submitted to GEICO

  in connection" with the fraudulent services at the Path Medical clinics were

  fraudulent, based on numerous misrepresentations, such as Path Medical's eligibility

  to collect PIP benefits. Id. at ,I522. The complaint also states that the Remaining

  Defendants "are actively engaged in trade and commerce" in Florida, id. at ,I519, and

  that the Remaining Defendants' conduct was the actual and proximate cause of

  GEICO's sustained damages, id. at ,J524.

        Rule 9(b) governs those FDUTPA claims "grounded in fraud." PB Prop. Mgmt,

  Inc. v. GoodmanManuf Co., L.P., No. 3:12-cv-1366-J-20JBT, 2013 WL 12172912, at *6

  (M.D. Fla. Aug. 28, 2013). As explained above, GEICO's FDUTPA claim is based


                                             30
Case 8:17-cv-02848-EAK-TGW Document 112 Filed 03/29/19 Page 31 of 48 PageID 10214

                                                  Case No.: 8: 17-cv-02848-EAK-TGW

  on submission of claims and documents to GEICO in connection with the Path

  Medical clinics' fraudulent services. Thus, because GEICO's FDUTPA claim is

  "grounded in fraud," it is governed by Rule 9(b)'s heightened pleading standard.

        Pursuant to FDUTPA, "[u]nfair methods of competition, unconscionable acts

  or practices, and unfair or deceptive acts or practices of any trade or commerce" are

  unlawful. Fla. Stat. § 501.204(1) (emphasis added). FDUTPA defines "trade or

  commerce" as:

               [T]he advertising, soliciting, providing, offering, or
               distributing, whether by sale, rental, or otherwise, of any
               good or service, or any property, whether tangible or
               intangible, or any other article, commodity, or thing of
               value, wherever situated. "Trade or commerce" shall also
               include the conduct of any trade or commerce, however
               denominated, including any nonprofit or not-for-profit
               person or activity.

  Id. § 501.203(8).


         The Remaining Defendants assert that the complaint's allegations relate to

  attorney conduct, which does not constitute the requisite "trade or commerce" for a

  FDUTPA claim. Whether FDUTPA even applies to the attorney conduct raised in

  this case is a threshold issue. See Kapila v. Militzok, No. 15-60764-CIV, 2015 WL

  7272761, at *6 (S.D. Fla. Nov. 18, 2015). Attorneys are not "automatically exempt"

  from the operation ofFDUTPA. Kelly v. Palmer, Reifler, &Assocs., P.A., 681 F. Supp.

  2d 1356, 1371 (S.D. Fla. 2010). Federal district courts and Florida state courts have

  yet to find that attorney conduct, including conduct in both the pre-lawsuit and



                                           31
Case 8:17-cv-02848-EAK-TGW Document 112 Filed 03/29/19 Page 32 of 48 PageID 10215

                                                      Case No.: 8: 17-cv-02848-EAK-TGW

  litigation stages, falls within the definition of "trade or commerce." Ellis v. Warner, No.

  15-10134, 2017 WL 634287, at *24 (S.D. Fla. Feb. 16, 2017). Nonetheless, the absence

  of such findings does not therefore mean "that a lawyer's status per se is a bar to relief."

  Id. (quoting Kelly, 681 F. Supp. 2d at 376) (internal quotations omitted) (emphasis

  added).

         The Remaining Defendants contend that GEICO's FDUTPA claim against

  them fails because attorney conduct does not fall within FDUTPA's "trade or

  commerce" definition. (Docs. 80 at 19-20; 81 at 14-16; 83 at 14-15). GEICO asserts

  in its responses to each of the amended motions to dismiss that it is seeking to hold the

  Remaining Defendants liable based on the receipt of bribes, rather than the provision

  oflegal services or attorney conduct. (Docs. 89 at 14-16; 91 at 16-18; 92 at 17-18).

         Even if GEICO's argument is true, however, the initial focus is on whether the

  claim has facial plausibility, which occurs "when the plaintiff pleads factual content

  that allows the court to draw the reasonable inference that the defendant is liable for

  the misconduct alleged." Iqbal, 556 U.S. at 678. Here, accepting as true all of the

  complaint's allegations and viewing the facts in the light most favorable to GEICO,

  Rowe, 287 F. Supp. 3d at 1292, the complaint fails to plead factual content that allows

  the Court to reasonably infer that the Remaining Defendants are liable for violating

  FDUTPA. Specifically, the complaint fails to link the FDUTPA claim to factual

  allegations to show how the Remaining Defendants are "actively engaged in trade and

  commerce," (Doc. 1 if519), and "engaged in unfair, deceptive, and unconscionable


                                               32
Case 8:17-cv-02848-EAK-TGW Document 112 Filed 03/29/19 Page 33 of 48 PageID 10216

                                                                 Case No.: 8:17-cv-02848-EAK-TGW

  acts or trade practices in their trade or commerce in the pursuit and execution of their

  scheme to illegally[]obtain PIP [b]enefits from GEICO," id. at if521. For example, is

  Landau supposedly engaged in the same type of "trade and commerce" under

  FDUTPA as K&P, given their alleged roles? A thorough examination of the complaint

  does not provide the answer to this question or additional questions that arise upon

  review. 10 The Court will not accept bare legal conclusions as true. Iqbal, 556 U.S. at

  678.

          Thus, the FDUTPA claim fails to meet the requisite pleading standards.

  Accordingly, the claim is due to be dismissed without prejudice.

               iii.    Florida RICO


          The complaint also includes a claim against the Remaining Defendants for

  violation of Florida RICO, Fla. Stat. § 772.101 et seq., which is Florida's analog to

  federal RICO. Florida RICO is patterned on federal RICO, and courts analyze Florida

  RICO claims under the same analysis as federal RICO claims. Jackson v. Bel/South

   Telecomms., 372 F.3d 1250, 1263-64 (11th Cir. 2004). Under Florida RICO, it is

  unlawful for any person:




    GEICO relies on State Farm Mutual Automobile Insurance Company v. Physicians Group of Sarasota, LLC, 9 F.
   10

  Supp. 3d 1303 (M.D. Fla. 2014), and State Farm Mutual Automobile Insurance Company v. Comprehensive Physician
  Services, Inc., No. 8:14-cv-2381-T-30AEP, 2014 WL 7070832 (M.D. Fla. Dec. 15, .2014), to argue that "numerous
  courts-including this Court-have recognized that insurers such as GEICO may assert claims under []
  FDUTPA based on fraudulent insurance billing." (Docs. 89 at 15; 91 at 17; 92 at 18). While these cases may be
  persuasive in other respects, they are distinguishable on this issue because they do not involve attorney conduct,
  which this issue preliminarily hinges upon. The cases therefore are unpersuasive for analyzing the Remaining
  Defendants' actions, as attorneys, under FDUTPA's "trade or commerce" definition.


                                                         33
Case 8:17-cv-02848-EAK-TGW Document 112 Filed 03/29/19 Page 34 of 48 PageID 10217

                                                     Case No.: 8:17-cv-02848-EAK-TGW

               (1) Who has with criminal intent received any proceeds
                   derived, directly or indirectly, from a pattern of criminal
                   activity or through the collection of an unlawful debt to
                   use or invest, whether directly or indirectly, any part of
                   such proceeds, or the proceeds derived from the
                   investment or use thereof, in the acquisition of any title
                   to, or any right, interest, or equity in, real property or in
                   the establishment or operation of any enterprise.

               (2) Through a pattern of criminal activity or through the
                   collection of an unlawful debt, to acquire or maintain,
                   directly or indirectly, any interest in or control of any
                   enterprise or real property.

               (3) Employed by, or associated with, any enterprise to
                   conduct or participate, directly or indirectly, in such
                   enterprise through a pattern of criminal activity or the
                   collection of an unlawful debt.

               (4) To conspire or endeavor to violate any of the provisions
                   of subsection (1), subsection (2), or subsection (3).

  Id. Thus, just as federal RICO provides three substantive violations and one

  conspiratorial violation, 18 U.S.C. § 1962(a)-(d), Florida RICO likewise provides

  three substantive violations and one conspiratorial violation.

        The complaint fails to specify which of the above provisions the Remaining

  Defendants allegedly violated, however. The complaint merely states that GEICO

  brings the claim "[u]nder Fla. Stat. 772.103 et seq," (Doc. 1 at 183), yet, as shown

  above, section 772.103 provides three substantive violations and one conspiratorial

  violation. The accompanying allegations fail to shed any light on which Florida RICO

  provision the claim is based on. The complaint must provide the Remaining

  Defendants with fair notice of the claim and its bases. See Twombly, 550 U.S. at 555.



                                              34
Case 8:17-cv-02848-EAK-TGW Document 112 Filed 03/29/19 Page 35 of 48 PageID 10218

                                                   Case No.: 8:17-cv-02848-EAK-TGW

  Through its responses to the amended motion to dismiss, GEICO contends that

  "nature of the well-pleading allegations" make it clear that the Florida RICO claim

  "sounds solely in conspiracy." (Docs. 89 at 9; 91 at 11). Regardless of the extent to

  which GEICO sought to clarify its Florida RICO claim in either its prior responses to

  the motions to dismiss or its responses to the amended motions to dismiss, GEICO

  may not amend the complaint through its responses. Grandrimo v. Parkcrest Harbour

  Island Condo. Ass'n, Inc., No. 8:10-cv-964-T-27MAP, 2011 WL 550579, at *5 (M.D.

  Fla. Feb. 9, 2011) ("Plaintiff cannot amend the Complaint in her brief in opposition to

  a motion to dismiss."). And, of course, the Court may not sua sponte amend GEICO's

  complaint. See Miccosukee TribeofindiansofFla. v. United States, 716 F.3d 535,559 (11th

  Cir. 2013). GEICO asserts that "a simple amendment" may resolve this problem.

  (Docs. 89 at 9; 91 at 11). Alas, amending the complaint is precisely what GEICO shall

  do to correct this error. Therefore, because GEICO has failed to specify which

  provisions of Florida RICO the Remaining Defendants allegedly violated, the claim is

  due to be dismissed without prejudice.

             iv.   Aiding and Abetting Fraud


        Florida courts have assumed that a cause of action for aiding and abetting fraud

  exists, even though no Florida court has explicitly recognized such cause of action.

  Freeman v. JPMorgan Chase Bank NA., 75 F. App'x 926, 934 (11th Cir. 2017) (citing ZP

  No. 54 Ltd. P'ship v. Fid. & Deposit Co. of Md., 917 So.2d 368, 371-72 (Fla. 5th DCA

  2005)). A plaintiff must allege the following elements for a cause of action for aiding



                                            35
Case 8:17-cv-02848-EAK-TGW Document 112 Filed 03/29/19 Page 36 of 48 PageID 10219

                                                    Case No.: 8:17-cv-02848-EAK-TGW

  and abetting fraud: "(I) the existence of 'an underlying fraud'; (2) that 'the defendant

  had knowledge of the fraud'; and (3) that the defendant 'provided substantial

  assistance to advance the commission of the fraud."' Freeman, 675 F. App'x at 934

  (quoting ZP No. 54 Ltd. P'Ship, 917 So.2d at 372) (internal alterations omitted).

        To survive a motion to dismiss, a plaintiff who pleads a claim of aiding and

  abetting fraud must allege that the defendant "had actual knowledge of the

  wrongdoing" for the second element. Lawrence v. Bank ofAm., NA., No. 8:09-cv-2162-

  T-33TGW, 2010 WL 3467501, at *3 (M.D. Fla. Aug. 30, 2010), ajfd, 455 F. App'x

  904,907 (11th Cir. 2012). See also Wiandv. Wells Fargo Bank, N.A., No. 8:12-cv-00557-

  T-27EAJ, 2014 WL 12620819, at *3 (M.D. Fla. Mar. 6, 2014) (citing Lawrence, 455 F.

  App'x at 907). Actual knowledge may be shown by circumstantial evidence, but the

  circumstantial evidence must "demonstrate that the aider and abettor actually knew

  of the underlying wrongs committed." Perlman v. Wells Fargo Bank, NA., 559 F. App'x

  988, 993 (11th Cir. 2014). There must be "allegations of specific facts that give rise to

  a strong inference of actual knowledge regarding the underlying fraud." Lawrence, 20 I 0

  WL 3467501, at *3 (internal quotations and alterations omitted). Pursuant to Rule

  9(b), "[m]alice, intent, knowledge, and other conditions of a person's mind may be

  alleged generally." Fed. R. Civ. P. 9(b). Of course, this susceptibility to Rule 9(b) does

  not allow GEICO to skirt around the pleading standards ofRule 8. See Silverthorne,

  668 F. App'x at 355.




                                             36
Case 8:17-cv-02848-EAK-TGW Document 112 Filed 03/29/19 Page 37 of 48 PageID 10220

                                                   Case No.: 8: 17-cv-02848-EAK-TGW

         Here, GEICO alleges that H. Lewin, 411-PAIN, 411-IP, 411 Advertising, and

  the Remaining Defendants "knowingly aided and abetted the fraudulent scheme that

  was perpetrated on GEICO by Lewin, Manion, Permaul, Path MediC;al, Path

  Holdings, [and the Medical Directors]." (Doc. I ,I540). In relevant part, GEICO

  contends:

                The acts ofH. Lewin, 411-PAIN, 411-IP, 411 Advertising,
                [and the Remaining Defendants] in furtherance of the
                fraudulent scheme include knowingly referring Insureds to
                Path Medical, or causing Insureds to be referred to Path
                Medical, in violation of the Self-Referral Act, the Patient
                Brokering Act, the Anti-Kickback Statute, and the
                Chiropractor Advertising Laws, and entering into collusive
                and unlawful cross-referral arrangements in an attempt to
                conceal their unlawful referrals and Path Medical's
                ineligibility to collect PIP benefits in the first instance.


   Id. at ,I541. GEICO further asserts that: (i) the Remaining Defendants' conduct was a

   "necessary part of and critical to the success of the fraudulent scheme" because there

   would have not been an opportunity for Path Medical to secure payment from GEICO

   without the Remaining Defendant's actions; (ii) the Remaining Defendants "aided

   and abetted the fraudulent scheme in a calculated effort to induce GEICO into paying

   charges to Path Medical ... because [they] sought to continue profiting from the

   fraudulent scheme"; and (iii) the Remaining Defendants caused GEICO to pay more

   than $15 million in fraudulent bills. Id. at,I,I542-44. The Remaining Defendants argue,

   chiefly, that GEICO has failed to sufficiently allege a cause of action for aiding and




                                             37
Case 8:17-cv-02848-EAK-TGW Document 112 Filed 03/29/19 Page 38 of 48 PageID 10221

                                                                  Case No.: 8: 17-cv-02848-EAK-TGW

  abetting fraud because the complaint fails to sufficiently allege actual knowledge or

  substantial assistance. 11 (Docs. 80 at 21-24; 81 at 19-23; 83 at 19-20).

          Mindful of Rule 9(b)'s relaxed standard for pleading knowledge, Fed. R. Civ.

  P. 9(b), accepting as true all of the complaint's allegations, and viewing the facts in the

  light most favorable to GEICO, Rowe, 297 F. Supp. 3d at 1292, the complaint allows

  the Court "to draw the reasonable inference that [the Remaining Defendants are] liable

  for the misconduct alleged," Iqbal, 556 U.S. at 678. Despite the Remaining

  Defendants' contention, the complaint plausibly alleges that the Remaining

  Defendants had actual knowledge of the purportedly fraudulent scheme and provided

  substantial assistance to advance the commission of the alleged fraud. First, the

  complaint provides ample factual allegations showing, through circumstantial

  evidence, the Remaining Defendants' actual knowledge of the underlying fraud. As

  discussed continuously herein, Kanner, Pintaluga, and K&P perpetually referred

  clients received from 411-PAIN to the Path Medical clinics, which would provide

  fraudulent medical services (to the extent such services were provided at all). The

  subsequent submission of bills to GEICO for the medical services would allow

  Kanner, Pintaluga, and Landau, through L&A, to receive lucrative attorney's fees as

  a result of the fraudulent medical services when pursuing collection lawsuits against


  11Landau also argues that that "there could be no underlying fraud concerning these claims which Landau's
  conduct, as a lawyer providing legal services related to contested claims, could aid or abet." (Doc. 80 at 23).
  This argument misses the mark by construing Landau's conduct as merely providing legal services. As GEICO
  highlights in its response, it is seeking to hold Landau liable, instead, for "fraudulent Path Medical claims that
  never would have materialized ... or [been] submitted absent [the Remaining Defendants'] pervasive violations
  of the Patient Brokering Act, Anti-Kickback Statute, and Self-Referral Act, in which Landau played an integral
  part." (Doc. 92 at 20 n.16).


                                                         38
Case 8:17-cv-02848-EAK-TGW Document 112 Filed 03/29/19 Page 39 of 48 PageID 10222

                                                  Case No.: 8: 17-cv-02848-EAK-TGW

  GEICO. The fraudulent medical services would also serve as basis for personal injury

  lawsuits filed by Kanner, Pintaluga, and K&P. Furthermore, as additional

  consideration for the referral of clients by Kanner, Pintaluga, and K&P to the Path

  Medical clinics, Kanner, Pintaluga, and Landau received up to fifty percent of

  settlements resulting from client referrals from 411-PAIN to Michigan personal injury

  attorneys. In further support, the complaint includes numerous examples and over

  eight thousand pages of bills as an exhibit.

        Viewing these allegations in the light most favorable to GEICO, the complaint

  sufficiently alleges-at the pleading stage-that the Remaining Defendants had actual

  knowledge of the violations of the Self-Referral Act, the Patient Brokering Act, the

  Anti-Kickback Statute, and the Chiropractor Advertising Laws by Lewin, Manion,

  Permaul, Path Medical, Path Holdings, and the Medical Directors, as well as the

  fraudulent charges submitted to GEICO. Indeed, the nature of the Remaining

  Defendants' received consideration and involvement in the scheme, the extensively

  detailed relationships between the Remaining Defendants and other defendants, and

  the Remaining Defendants' actions to purportedly ensure continuous referrals and

  billing supplies "a strong inference of actual knowledge regarding the underlying

  fraud." Lawrence, 2010 WL 3467501, at *3 (internal quotations and alterations

  omitted).

        Similarly, v1ewmg the allegations in the light most favorable to GEICO

  demonstrates that the complaint sufficiently pleads that the Remaining Defendants


                                             39
Case 8:17-cv-02848-EAK-TGW Document 112 Filed 03/29/19 Page 40 of 48 PageID 10223

                                                  Case No.: 8:17-cv-02848-EAK-TGW

  provided substantial assistance to advance the underlying fraud's commission. For

  example, after Kanner, Pintaluga, and K&P received clients from 411-PAIN (often at

  Lewin or H. Lewin's direction), Kanner, Pintaluga, and K&P referred clients back to

  Lewin through the Path Medical clinics, which produced falsified medical services,

  thereby generating higher income when the bills for the medical services were

  submitted to GEICO. Path Medical, Path Holdings, Lewin, Permaul, and Manion

  would subsequently fail to timely reimburse GEICO under the Self-Referral Act for

  those payments made by GEICO. At the same time, the referral and fraudulent

  medical services ensured more attorney's fees when L&A, which was owned by

  Landau, Kanner, and Pintaluga, pursued collection lawsuits against GEICO, and they

  also served to potentially inflate the value of the personal injury lawsuits filed by

  Kanner, Pintaluga, and K&P on behalf of the referral clients. Meanwhile, a "secret

  arrangement to funnel additional consideration" for the referrals led to Landau,

  Kanner, and Pintaluga, through MCAA, receiving up to fifty percent of settlements

  from Michigan attorneys participating in the 411-PAIN referral service network,

  despite not performing any work on such cases. (Doc. l ,I201). Thus, as pleaded, the

  complaint details how each step within the intricate arrangement was supported by the

  previous step and designed to support the next step. These actions were clearly carried

  out to advance the fraud perpetrated on GEICO.

        Therefore, the Remaining Defendants' request to dismiss the aiding and

  abetting claim is due to be denied.



                                            40
Case 8:17-cv-02848-EAK-TGW Document 112 Filed 03/29/19 Page 41 of 48 PageID 10224

                                                    Case No.: 8: 17-cv-02848-EAK-TGW

             v.    Unjust Enrichment

        The Remaining Defendants argue that GEICO's unjust enrichment claim

  should be dismissed because, chiefly, the complaint does not allege that GEICO

  conferred a benefit on the Remaining Defendants. (Docs. 80 at 24-25; 81 at 23-25; 83

  at 21-22). L&A also asserts that any benefits conferred on L&A were for proper

  consideration, (Doc. 83 at 22-23), and both L&A and Landau argue that unjust

  enrichment cannot lie for an actionable tort, (Doc. 80 at 25-26; Doc. 83 at 23-24). For

  the reasons set forth below, the Court denies the Remaining Defendants' request to

  dismiss GEICO's unjust enrichment claim.

        Although unjust enrichment is "equitable in nature and is, therefore, not

  available where there is an adequate legal remedy, a plaintiff may maintain

  an unjust enrichment claim in the alternative to its legal claims." Aceto Corp. v.

  TherapeuticsMD, Inc., 953 F. Supp. 2d 1269, 1287 (S.D. Fla. 2013). A claim for unjust

  enrichment under Florida law is composed of four elements.: "(I) the plaintiff must

  confer a benefit upon the defendant; (2) the defendant must have knowledge of the

  benefit; (3) the defendant accepts and retains the benefit; and (4) the circumstances are

  such that it would be inequitable for the defendant to retain the benefit without paying

  the value thereof." Physicians Group ofSarasota, L.L.C., 9 F. Supp. 3d at 1311-12 (citing

  Jackson-Jester v. Aziz, 48 So.3d 88, 90 (Fla. 2d DCA 2010)). Particularly relevant, the

  Supreme Court of Florida recently emphasized "the plaintiff must directly confer a

  benefit to the defendant" to satisfy the first element of this test. Kopel v. Kopel, 229


                                             41
Case 8:17-cv-02848-EAK-TGW Document 112 Filed 03/29/19 Page 42 of 48 PageID 10225

                                                      Case No.: 8:17-cv-02848-EAK-TGW

  So.3d 812, 818 (Fla. 2017). In analyzing unjust enrichment claims under Florida law,

  the Eleventh Circuit Court of Appeals has reiterated the Supreme Court of Florida's

  recognition of a direct benefit. See, e.g., Johnson v. Catamaran Health Solutions, LLC, 687

  F. App'x 825, 830 (11th Cir. 2017) ("And as to the first element, the benefit conferred

  on the defendant must be a direct benefit.") (emphasis in original).

         "When defendants act in concert to unjustly obtain benefits, each can be held

  to have been unjustly enriched by virtue of the benefit derived from the scheme, even

  if the benefit was not conferred directly on them." State Farm Mut. Auto. Ins. Co. v.

  Brown, 2017 WL 1291995, at *7 (S.D. Fla. Mar. 30, 2017) (citing State Farm Mut. Auto.

  Ins. Co. v. Kugler, No. ll-cv-80051, 2011 WL 4389915, at *12 (S.D. Fla. Sept. 21,

  2011)). See also State Farm Fire & Cas. Co. v. Silver Star Health & Rehab Inc., No. 6: 10-cv-

  1103-Orl-31GJK, 2011 WL 6338496, at *6 (M.D. Fla. Dec. 19, 2011) (holding that

  defendant-owner would have received "a sufficiently direct benefit" from the plaintiff

  if defendant-entity was merely a pass-through-entity); Williams v. Wells Fargo Bank

  N.A., No. 11-21233-CIV, 2011 WL 4901346, at *5 (S.D. Fla. Oct. 14, 2011) ("It would

  not serve the principles of justice and equity to preclude an unjust enrichment claim

  merely because the 'benefit' passed through an intermediary before being conferred on

  a defendant.").

         In Kugler, State Farm brought a lawsuit against twelve defendants, alleging that

  the defendants engaged in a conspiracy to defraud them by performing medically

  superfluous services on State Farm's insureds. Kugler, 2011 WL 4389915, at *1. As


                                               42
Case 8:17-cv-02848-EAK-TGW Document 112 Filed 03/29/19 Page 43 of 48 PageID 10226

                                                   Case No.: 8:17-cv-02848-EAK-TGW

  part of the defendants' scheme, fraudulent bills and supporting information for these

  unnecessary services were sent to State Farm through patients' attorneys. Id. State

  Farm alleged that the scheme had fraudulently induced it to pay more than $13 million

  in various insurance claims. Id. In moving to dismiss the complaint, the defendants

  argued, inter alia, that State Farm's unjust enrichment claim should be dismissed

  because the complaint failed to allege that State Farm paid the defendants directly,

  thereby foreclosing the possibility of the defendants enjoying the conferral of any

  benefit and defeating the first element of an unjust enrichment claim. Id. at *12. The

  court rejected this argument, explaining that it was "reasonable to infer that the

  defendants benefitted from the fraudulent scheme alleged in the complaint when the

  patient's attorney collected first and third party settlement monies from State Farm

  and disbursed the proceeds directly to all medical lienors on the patient's behalf' even

  though State Farm did not disburse any payments for fraudulent claims directly to the

  medical defendants. Id.

        Here, like Kugler, GEICO alleges that it was fraudulently induced to pay the

  charges, as it "reasonably believed that it was legally obligated to make such payments

  based on the Defendant's improper, unlawful and/or unjust acts." (Doc. 1 ,T549). The

  Remaining Defendants move to dismiss the unjust enrichment claim on the grounds

  that the complaint does not allege that GEICO conferred a benefit on them. (Docs. 80

  at 24-25; 81 at 23-26; 83 at 21-22). Like Kugler, the Remaining Defendants

  participated in a scheme to defraud GEICO, which did not involve their direct



                                            43
Case 8:17-cv-02848-EAK-TGW Document 112 Filed 03/29/19 Page 44 of 48 PageID 10227

                                                    Case No.: 8: 17-cv-02848-EAK-TGW

  submission of fraudulent bills to GEICO. Nonetheless, as the Kugler court found,

  inferring that the Remaining Defendants benefitted from the fraudulent scheme

  alleged in the complaint is reasonable. Indeed, the Remaining Defendants "act[ed] in

  concert to unjustly obtain benefits," and thus "each can be held to have been unjustly

  enriched by virtue of the benefit derived from the scheme, even if the benefit was not

  conferred directly on them." Brown, 2017 WL 1291995, at *7 (similarly rejecting a

  defendant's argument that the plaintiff-insurer's unjust enrichment claim failed

  because the plaintiff had not alleged that it "paid any money" to the defendant). See

  also Physicians Group of Sarasota, L.L.C., 9 F. Supp.3d at 1312 ("It can reasonably be

  inferred that individuals intimately involved with the organization and operation of

  the entity that directly received a benefit have benefitted themselves so as to support a

  claim for unjust enrichment against them in their individual capacities.") (internal

  quotations omitted).

        The complaint contains sufficient allegations, which the Court must accept as

  true, Rowe, 297 F. Supp. 3d at 1292, to support GEICO's purported conferral of a

  direct benefit on the Remaining Defendants. As explained above, GEICO's allegations

  involve thorough descriptions of the Remaining Defendants' individual roles in the

  arrangement, explanation of the consideration received by the Remaining Defendants,

  and abundant examples. The complaint is also accompanied by over eight thousand

  pages listing the fraudulent charges submitted to GEICO through Path Medical. The




                                             44
Case 8:17-cv-02848-EAK-TGW Document 112 Filed 03/29/19 Page 45 of 48 PageID 10228

                                                    Case No.: 8:17-cv-02848-EAK-TGW

  Remaining Defendants' argument that GEICO did not confer a benefit upon them is

  unpersuasive.

        To the extent that Landau and L&A argue that unjust emichment cannot lie for

  an actionable tort, (Docs. 80 at 25-26; 83 at 23-24), the Court finds such argument

  unpersuasive, as the Court has previously declined to recognize any distinction

  between "unjust emichment" and "wrongful emichment." See Absolute Activist Value

  Master Fund Ltd. v. Devine, 233 F. Supp. 3d 1297, 1329 (M.D. Fla. 2017) ("[T]he Court

  cannot find, nor have the parties provided, any Florida legal authority for the

  proposition that an unjust emichment claim under Florida law cannot be premised

  upon wrongful conduct."); Silver Star Health & Rehab Inc., 2011 WL 6338496, at *6

  (finding that the line of federal cases which have drawn a distinction between "unjust

  emichment" and "wrongful emichment" is based on a single law review article with

  no mention of Florida law, and explaining that Florida courts have not recognized

  such distinction).

         Finally, Landau's argument that a claim of unjust emichment fails generally

  when a defendant has provided adequate consideration to a. plaintiff for the benefit

  conferred is correct. Physicians Group of Sarasota, L.L.C., 9 F. Supp. 3d at 1312 (citing

  Am. Safety Ins. Serv., Inc. v. Griggs, 959 So.2d 322, 331-32 (Fla. 5th DCA 2007)).

   "Unlawfully rendered services, however, cannot qualify as adequate consideration."

  Physicians Group of Sarasota, L.L.C., 9 F. Supp. 3d at 1312. If the Path Medical clinics'

  medical services were unlawfully rendered, GEICO was not under any obligation to


                                             45
Case 8:17-cv-02848-EAK-TGW Document 112 Filed 03/29/19 Page 46 of 48 PageID 10229

                                                    Case No.: 8:l 7-cv-02848-EAK-TGW

  pay for such services pursuant to the No-Fault Law. Fla. Stat. § 627.736(5)(b)(l)(b).

  Therefore, "the retention of these payments can therefore substantiate a claim for

  unjust enrichment." Physicians Group of Sarasota, L.L.C., 9 F. Supp.3d at 1312.

        Accordingly, the Remaining Defendants' request to dismiss the unjust

  enrichment claim is due to be denied.

        d. Motion to Strike

        Pintaluga also moves to strike paragraphs 4 7 and 48 of the complaint under

  Rule 12(f) of the Federal Rules of Civil Procedure. This request to strike paragraphs

  4 7 and 48 is due to be denied.

        Pursuant to Rule 12(f), a court "may strike from a pleading an insufficient

  defense or any redundant, immaterial, impertinent, or scandalous matter." Fed. R.

  Civ. P. 12(f). A motion to strike is a "drastic remedy[,] which is disfavored by the

  courts and will usually be denied unless the allegations have no possible relation to the

  controversy and may cause prejudice to one of the parties." Thompson v. Kindred

  Nursing Ctrs. E., LLC, 211 F. Supp. 2d 1345, 1348 (M.D. Fla. 2002) (internal quotations

  omitted) (emphasis added).

         Here, paragraphs 47 and 48 relate to Pintaluga's public reprimanding by the

  Florida Bar for "failing to hold personal injury settlement proceeds in his trust

  account" and "failing to interplead the settlement proceeds to the court, when the

  disposition of the settlement proceeds was in dispute." (Doc. 1 iJ47). In paragraph 48,



                                             46
Case 8:17-cv-02848-EAK-TGW Document 112 Filed 03/29/19 Page 47 of 48 PageID 10230

                                                     Case No.: 8: 17-cv-02848-EAK-TGW

  GEICO alleges that this public reprimanding motivated Pintaluga to participate in the

  fraudulent scheme because he experienced difficulty in obtaining legitimate client

  referrals. Id. at if48.

           Pintaluga objects to paragraphs 4 7 and 48 because they are unrelated to the

  issues raised in the complaint and represent "a transparent attempt by GEICO to

   disparage and embarrass" him and "inflame and prejudice the trier of fact against

   him." (Doc. 81 at 26-27). The Court disagrees. These paragraphs bear sufficient

  relation to the controversy, as they pertain to Pintaluga's involvement in the alleged

   scheme. Furthermore, the paragraphs do not cause prejudice to Pintaluga, and their

  content does not constitute "redundant, immaterial, impertinent, or scandalous

  matter." Fed. R. Civ. P. 12(f).

           Accordingly, Pintaluga's motion to strike is due to be denied.

      V.      Conclusion

           Accordingly, it is ORDERED that:

           1. The Law Offices of Kanner & Pintaluga, P.A., Howard Kanner, and Eric

              Pintaluga's Amended Motion to Dismiss Complaint and Strike Allegations,

              (Doc. 81), is GRANTED IN PART AND DENIED IN PART, to the

              extent that the Court dismisses Counts IV and V of the complaint without

              prejudice. The request to dismiss Counts III, VII, and VIII is denied;




                                              47
Case 8:17-cv-02848-EAK-TGW Document 112 Filed 03/29/19 Page 48 of 48 PageID 10231

                                                   Case No.: 8:17-cv-02848-EAK-TGW

        2. Counts IV and V of GEICO's Complaint, (Doc. 1), are DISMISSED

           WITHOUT PREJUDICE, to GEICO's right to file an amended complaint

           on the Court's docket within twenty-one (21) days of the date of this Order,

           consistent with the dictates of this Order;

        3. Todd Landau's Amended Motion to Dismiss Complaint and request for oral

           argument therein, (Doc. 80), are DENIED AS MOOT;

        4. Landau & Associates, P.A.'s Amended Motion to Dismiss Plaintiffs'

           Complaint for Failure to State a Claim, (Doc. 83), is DENIED AS MOOT;

           and

        5. The stay on discovery, (Doc. 106), remains in place.

        DONE and ORDERED in Chambers in Tampa, Florida this$!._ day of
                                                                               ti.
  March, 2019.




  Copies furnished to:
  Counsel of Record




                                            48
